Citation Nr: 1103893	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-13 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for right knee chondromalacia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1990 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

While on appeal, in a rating decision dated in September 2007, 
the RO granted service connection for a right shoulder 
disability.  And although the Veteran initially disagreed with 
the denial of service connection for a left knee disability, in 
her substantive appeal in May 2007, the Veteran clearly limited 
her appeal to the denial of service connection for the right knee 
disability.  

In May 2007, the Veteran appeared at a hearing before a Decision 
Review Officer.  The Officer prepared a memorandum of the 
hearing, which is in the record.

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In November 2008, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion from 
the Veterans Health Administration (VHA).  As the VHA opinion is 
favorable to the claim, the Board is proceeding with appellate 
review without providing the Veteran a copy of the VHA opinion.  




FINDING OF FACT

Right knee chondromalacia had onset in service.


CONCLUSION OF LAW

Right knee chondromalacia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the decision 
herein is favorable to the Veteran, VCAA compliance need not be 
addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).


Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Facts 

The Veteran served on active duty as a practical nurse from 
September 1990 to March 1998. 

The service treatment records show that in October 1997 the 
Veteran complained of right knee pain.  The examination was 
normal, including full range of motion and no etiology for the 
pain was found.

After service, in October 2005, the Veteran filed the current 
claim of service connection for a right knee disability. 

In August 2006, the Veteran sought treatment at VA and complained 
of a long history of knee pain.  She had not experienced any 
trauma to the knees.  Pain medication usually helped.  She had 
full range of motion and there was no swelling, heat, or 
tenderness.

On VA examination in June 2007, the Veteran gave a history of 
knee pain without injury, beginning in 1995, due to over use 
during service.  The Veteran stated that in service she received 
physical therapy, but did not receive any orthopedic care.  The 
pertinent finding was pain with patellar compression in each 
knee.  The pertinent diagnosis was chronic knee strain. 

In April 2008, a MRI by a private health-care showed 
chondromalacia of the right knee.  





In June 2008, the Veteran testified that after service she sought 
treatment for right knee pain in 1998 and then again in 2003 and 
since then.  She also testified that the pain started around 1996 
while in service when she was required to do more physical 
training and running.  She sought medical help but was only given 
pain medication and told to rest.  No x-rays were taken.  Since 
service, she continued with the pain medication and had also 
taken a cortisone shot.

In November 2010, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) and asked that the VHA 
expert, an orthopedic surgeon, address, in part:

Whether it was at least as likely as not that the Veteran's 
right knee chondromalacia, first documented by MRI in April 
2008, was related to the complaint of right knee pain in 
October 1997.

In February 2011, The VHA expert, an orthopedic surgeon, noted 
that the documentation of knee pain in 1997 was inconclusive as 
to a diagnosis and that there were multiple causes of knee pain, 
but there was no evidence the pain resulted from an injury or 
documented pathology.

Commenting on a MRI in June 2007, the VHA expert stated the 
ganglion cysts, although evidence of some pathology, the joint 
cartilage was not well documented to form a reasonable conclusion 
as to possible causation.

As for the MRI finding of chondromalacia, the VHA expert, citing 
to the orthopedic literature, noted three principal factors for 
chondromalacia were chronic overuse of the knee, malalignment of 
the knee, and traumatic injury to the area.  The VHA expert 
stated that while none of causative factors were documented the 
Veteran had personally stated her knee problem was due to 
overuse.  The VHA expert , the orthopedic expert concluded it is 
at least as likely as not that the Veteran's right knee 
chondromalacia is related to the in- service complaint of right 
knee pain in October 1997.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection. 
38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 
1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is 
to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).







Analysis

The Veteran is competent to describe knee pain in service and 
since service and her statements and testimony about overuse in 
service is consistent with her duties as a practical nurse and 
the Board finds her statements and testimony credible. 

Although chondromalacia was not diagnosed until 2008, there is 
continuity of symptomatology.  And the VHA expert, an orthopedic 
surgeon, while acknowledging the difficulty in expressing an 
opinion concerning the onset of right knee chondromalacia, the 
VHA expert did expression the opinion that it was at least as 
likely as not that the right knee chondromalacia was related to 
military service, referring to the Veteran's statements of over 
use, and that over use was one of the primary causes of 
chondromalacia.

The VHA expert's opinion constitutes the sole competent evidence, 
addressing the etiology of the Veteran's right knee 
chondromalacia.  As service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service, 
38 C.F.R. § 3.303(d), the Board finds that the competent lay and 
medical evidence supports the Veteran's claim of service 
connection for right knee chondromalacia. 


ORDER


Service connection for right knee chondromalacia is granted.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


